Emission Reduction Purchase
Agreement                                                                                                             
Page 1 of 16

Exhibit 10.15

EMISSION REDUCTION PURCHASE AGREEMENT(ERPA)
[Chinese translation]

HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power
[Chinese translation]

Between

(the "Purchaser")
[Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5 Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca
President-CEO: Dr. Tri Vu Truong

(the “Seller”), henceforth “PROJECT PROPONENT” [Chinese translation]
Owner: Hebei Jinlong Cement Group Co., Ltd (“HJLCC”)
[Chinese translation]

Address: Shankou Town, Longyao County, Xingtai City, Hebei, 055350, P. R. China
[Chinese translation] 055350
Telephone: 0319-6761188 13932932688
Fax :
Email: jljt16888@126.com
General Director: Song, Guoping [Chinese translation]

HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                         
Page 2 of 16

Interpretation and Definitions [Chinese translation]       In this Agreement,
unless otherwise required by the context, all capitalized terms shall have the 
meaning set forth in the definitions below.       [Chinese translation]:  
Agreement
[Chinese translation]  Means this Emission Reduction Purchase Agreement(ERPA).
[Chinese translation] 
Annex B Countries
[Chinese translation]  Means the countries listed in Annex B to the Kyoto
Protocol having
committed themselves to reduce or limit their GHG emissions.
[Chinese translation] 
Annex I Countries
[Chinese translation]  Means the parties to the UNFCCC listed in Annex I thereto
(Annex I
consists of industrial countries and countries in transition).
[Chinese translation] 
Baseline
[Chinese translation]
Means the scenario that reasonably represents the anthropogenic
emissions of GHG that would occur in the Host Country in the absence of
the Project, determined in accordance with the Kyoto Rules.
[Chinese translation]  Business Day
[Chinese translation]  Means a day on which banks are open for general business
in China.
[Chinese translation]  Carbon Dioxide
Equivalent
[Chinese translation]  Means a metric measure used to compare the emissions of
various GHG
based upon their global warming potential.
[Chinese translation] 
Certification
[Chinese translation]
Means the written confirmation by an Operational Entity of an Emission
Reduction resulting from a CDM project and having passed the
Verification procedure according to the Kyoto Rules.
[Chinese translation] 
Certified Emission
Reduction (CER)
[Chinese translation]
Means a unit of Emission Reduction issued pursuant to Article 12 of the
Kyoto Protocol and the requirements of the Kyoto Rules (including
Certification), equal to one metric ton of Carbon Dioxide Equivalent
resulting from a CDM project.
[Chinese translation] 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power[Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                           
Page 3 of 16

Clean Development
Mechanism (CDM)
[Chinese translation] Means the flexible mechanism established by Article 12 of
the Kyoto
Protocol providing for Annex I Countries to implement projects that
reduce emissions in non-Annex I Countries in return for CERs and assist
the non-Annex I Countries in achieving sustainable development and
contributing to the ultimate objective of the UNFCCC.
[Chinese translation]  Crediting Period
[Chinese translation] If Kyoto Protocol ceases to have effect or is terminated
before the
expiration of any crediting period, the purchasing agreement will remain
valid for purchasing obligations prior to this termination date, however
purchasing obligations beyond this termination date will automatically
cease.
[Chinese translation]  Emission Reduction
[Chinese translation]  Means reduction in emission of GHG achieved, calculated
in accordance
with the Kyoto Rules.
[Chinese translation]  Executive Board
[Chinese translation] Means the international authority elected by the
representatives of the
parties to the Kyoto Protocol responsible for monitoring the CDM
process.
[Chinese translation]  First Commitment
Period
[Chinese translation]  Means July 31, 2008 until December 31, 2012.
[Chinese translation] Force Majeure
[Chinese translation] Means any circumstance or condition beyond the control of
either party to
this Agreement affecting the performance of its obligations under this
Agreement including in particular wars, insurrection, natural disaster or
equivalent circumstances.
[Chinese translation]  Greenhouse Gases
(GHG)
[Chinese translation]  Means the six gases listed in Annex A to the Kyoto
Protocol.
[Chinese translation] Host Country
[Chinese translation]  China [Chinese translation] Kyoto Protocol
[Chinese translation]  Means the protocol to the UNFCCC adopted at the third
conference of the
parties to the UNFCCC in Kyoto, Japan, on December 11, 1997.
[Chinese translation] 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                             
Page 4 of 16

Kyoto Rules
[Chinese translation] Means the UNFCCC, Kyoto Protocol, the Bonn agreement, the
Marrakech Accords, any relevant decisions, guidelines, modalities and
procedures made pursuant to them and/or any succeeding international
agreements as amended and/or supplemented from time to time and which
include those rules specifically required to be met for the issuing and
transfer of CERs. /UNFCCC
[Chinese translation]  Letter of Approval
(LOA) [Chinese
translation]  Means a binding approval of the Project by the DNA of the Host
Country
together with an approval of the transfer of CERs.
[Chinese translation]  Monitoring Report
[Chinese translation] Means an annual report to be provided by Owner setting out
the total
number of Emission Reductions generated by the Project during the
previous year according to the Kyoto Rules, international Monitoring
rules and the PDD.
[Chinese translation]  Monitoring
[Chinese translation] Means the collection and record of data allowing the
assessment of
reductions in GHG emissions resulting from the Project conducted in
accordance with the Kyoto Rules.
[Chinese translation]  Designated
Operational
Entity(DOE)
[Chinese translation]  Means an independent entity accredited by the Executive
Board being the
executive body for CDM and inter alias responsible for determining
whether a project and the resulting Emission Reductions meet the
requirements of Article 12 of the Kyoto Protocol.
[Chinese translation]  Project Design
Document (PDD)
[Chinese translation]  Means a detailed description of the Project to be
submitted for Validation
attached here in Annex []. The Purchaser will be responsible for providing
PDD development for Registration of the Project.
[Chinese translation]  Project
[Chinese translation] Means the proposed CDM project described in the PDD and
other
documents describing the implementation and economics of the Project
attached in Annex []
[Chinese translation] 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power[Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                         
Page 5 of 16

Registration
[Chinese translation]  Means the official registration of a CDM project by the
Executive Board
according to the Kyoto Rules.
[Chinese translation]  UNFCCC Means the United Nations Framework Convention on
Climate Change
adopted in New York on May 9, 1992.
[Chinese translation]  Unit Price
[Chinese translation] Means the price payable by Purchaser to Project Proponent
per Certified
Emission Reduction (CER) unit:
[Chinese translation]:

EcoloCap Solutions Canada Inc will purchase certified CER generated by
this Agreement of project for the year 2009-2012 with options of
extension for another 2 period of 7 (from year 2013 to year 2026) years
under the same term and conditions (except for the sale price).
[Chinese translation]

The fixed Price of CER as proposed by EcoloCap to HJLCC is (8.5)Euro
for the period of 2009 to 2012. For following periods the price will be
renegotiated.
[Chinese translation]

The project owner (HJLCC) will get (90)% of net Revenues from the sale
of certified CER generated at the price of (8.5)EURO as above
mentioned, minus one time payment of (100,000)Euro to the Buyer, at the
first year, for the development and validation cost of the project. “Net
Revenues” is defined as total revenues minus sale brokerage fee (around
(3)% of total value). EcoloCap Solutions Canada Inc will get (10)% of the
Net Revenues.
[Chinese translation]

TERM: [Chinese translation]

Ecolocap Solutions inc will purchase certified CER generated by this
project for the year 2009 to 2012 with options of extension for another
two period of 7 years, the period 2013-2026, under same terms and
conditions(except for the price).
[Chinese translation]  Validation
[Chinese translation]  Means the assessment of the PDD, including the Baseline,
by an
Operational Entity, determining its compliance with the Kyoto Rules.
[Chinese translation] 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                       
Page 6 of 16

Verification
[Chinese translation] Means the periodic independent review and ex post
determination of the
monitored reductions in GHG emissions that the Project has achieved
during a specified period of time by an Operational Entity in accordance
with the Kyoto Rules. The project's owner will be Responsible for
providing periodical monitoring.
[Chinese translation]      Unless otherwise specified, references to clauses are
to clauses of this Agreement, references to legal  provisions are references to
such provisions as in effect from time to time, use of a gender includes any 
gender and use of the plural includes the singular and vice versa where the
context requires.  [Chinese translation]   All headings and titles are inserted
for convenience only and shall not be deemed part of this  Agreement or taken
into consideration in its interpretation.  [Chinese translation]     1.  
Preamble [Chinese translation]      The Project is located on the territory of
the Host Country. [Chinese translation]   2.   Contractual Obligations [Chinese
translation]    2.1.   Certified Emission Reductions [Chinese translation]   
2.1.1.   The Purchaser will purchase the total certified emission reduction, the
number of which is      monitored and accepted by the DOE.      [Chinese
translation]    2.1.2.   If the Project generates CERs, during the crediting
period Project Proponent shall, to the extent      it is legally possible and
permissible, exclusively transfer or cause to be transferred to      Purchaser
all rights (and, to the extent legally possible and permissible, legal title)
which      Project Proponent may have in the Anticipated Emission Reductions
generated during the      Crediting Period to Purchaser.      [Chinese
translation]    2.1.3.   Purchaser shall pay to Project Proponent the Unit Price
for each Certified Emission Reduction      generated by the Project and in which
the Project Proponent's rights are transferred to      Purchaser in accordance
with clause 3 below.      [Chinese translation]    2.2. Emission Reductions
generated after the Crediting Period [Chinese translation]        If the Project
generates any Certified Emission Reductions after the Crediting Period, 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power[Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 7 of 16

  Purchaser shall enter into negotiations with Project Proponent with a view to
concluding an    agreement on the purchase of such Certified Emission Reductions
based on the principles of    this Agreement but amended in order to reflect the
international and/or national rules then    applicable.    [Chinese
translation]    3. Transfer [Chinese translation]      Transfer to Purchaser of
all the rights (and, to the extent legally possible and permissible,    legal
title) which Project Proponent may have in a Certified Emission Reduction shall
have    occurred upon the transfer of a CER from the register of the Executive
Board to a register in    favor of Purchaser or such other account or register
Purchaser has notified to Project    Proponent in writing.    [Chinese
translation]    4. Payment [Chinese translation]    4.1 Payment for Certified
Emission Reductions [Chinese translation]    4.1.1. Payment by Purchaser to
Project Proponent for the Certified Emission Reductions (the rights    in which
are transferred pursuant to clause 3) shall be deposited in the project
proponent’s    account within 60 Business Days after the CERs are delivered   
[Chinese translation]    4.1.2. All payments shall be made to the accounts
specified from time to time be notified to the    other party in writing. 
[Chinese translation]                4.1.3. All payments shall be made in Euro.
[Chinese translation]    4.2. Costs and Expenses [Chinese translation]    4.2.1.
Subject to clause 4.2.2 below, all taxes, fees, costs or other expenses in
connection with the    generation of CERs by the Project and their Registration
and transfer (including VAT in any    jurisdiction Purchaser duly notifies
Project Proponent to transfer CERs as in Clause 3, if    applicable) shall be
borne by Project Proponent and purchaser.  [Chinese translation]               
4.2.2. The share of the proceeds from CERs generated by the Project to be used
to cover    administrative expenses and to assist developing countries that are
particularly vulnerable to    the adverse effects of climate change to meet the
costs of adaptation according to the Kyoto    Rules shall be borne by the
Purchaser.    [Chinese translation]      Buyer shall bear the share of proceeds
for administrative expense levied by the Executive    Board.  [Chinese
translation]


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                              
Page 8 of 16

  Buyer shall pay for preparation of PIN (project idea note) / PDD project
design    document .   [Chinese translation]     Buyer shall pay for obtaining
any approvals from the Canada government as required under    the CDM rules.  
[Chinese translation]     Buyer shall be responsible for the CDM project
development abroad, and pay any costs    associated with Project validation, the
first verification/certification, and the costs for    registration with CDM
Executive Board. The costs of the subsequent    verifications/certifications
shall be borne by the seller   [Chinese translation]   4.2.3. Project proponent
shall pay all costs and fees in connection with the project-relevant   
documents preparation for use in the host country, the submission, approval,
construction,    operation, maintenance and monitoring of the project activities
taking place in the host    country, including but not limited to the tax, costs
and expenses levied by Chinese National    Development and Reform Commission and
other government authorities.   [Chinese translation]   4.2.4. All costs accrued
to each of the Parties in negotiating, preparing, executing and carrying into   
effect of this Agreement, shall be borne by each of the Parties themselves.  
[Chinese translation]   4.2.5. Seller will pay all applicable Seller’s
jurisdiction taxes levied due to sale of CERs;    [Chinese translation]    
Buyers will pay all applicable Buyer’s jurisdiction taxes and taxes levied due
to purchase of    CERs.   [Chinese translation]   5. Termination and Remedies
[Chinese translation]   5.1. Either party (the "Non-defaulting Party") shall be
entitled to terminate this Agreement by    written notice to the other party
with immediate effect if any of the following events occurs:    [Chinese
translation]   5.1.1. In case the Project is not register as a valid CDM Project
activity with the CDM EB within    eighteen (18) months upon execution of the
ERPA, either party shall have the right to    terminate its rights and
obligations under the ERPA.   [Chinese translation]   5.1.2. In any given
Contract Period, if the verification of the Project’s CERs is delayed by 90
days 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power[Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                                 
Page 9 of 16

  or more due to the Project Proponent ’s or Purchaser’s fault and/or
misconduct, each of the    non-defaulting parties shall have the right to
terminate its rights and obligations under the    ERPA.    [Chinese
translation]    5.1.3. In case the project is not commissioned within eighteen
(18) months following the date of the    ERPA, each Purchaser shall have the
right to terminate its rights and obligations under the    ERPA.    [Chinese
translation]    5.1.4. Upon occurrence of an event of default or any other
termination event in respect of the Project    Proponent or of Purchaser as
provided in the ERPA, each of the non-defaulting parties shall    have the right
to terminate its rights and obligations under the ERPA.    [Chinese
translation]      5.2. Force Majeure [Chinese translation]      Should either
party be impeded wholly or in part from fulfilling any of its obligations under 
  the Agreement for reasons of Force Majeure, such obligation shall be suspended
to the extent    and for as long as such obligation is affected by Force Majeure
and the impeded party shall be    entitled to such extension of time as may be
reasonably necessary.    [Chinese translation]      Either party shall notify
the other party of the existence and date of beginning of an event of    Force
Majeure that is likely to impede its performance under the Agreement within 5   
Business Days after having obtained knowledge of any such event. Either party
shall likewise    advise the other of the date when such event ended and shall
also specify the re-determined    time by which the performance of its
obligations hereunder is to be completed.    [Chinese translation]      Project
Proponent and Purchaser shall consult with each other with a view of determining
any    further appropriate action if a condition of Force Majeure is to continue
after 20 Business    Days from the date of giving notice thereof.    [Chinese
translation]      Neither party shall be liable for damages or have the right to
terminate this Agreement for any    delay in performing hereunder if such delay
is caused by Force Majeure; provided, however,    that the non-impeded party
shall be entitled to terminate such part of the Agreement that    remains
unfulfilled, if the condition of Force Majeure is to continue after 6 months
from the    date of giving notice thereof.    [Chinese translation]    6. Change
in Circumstances [Chinese translation]      If any change in circumstances (i.e.
a change of scientific basics or applicable standards    relating to the
Baseline methodology and/or the applicable criteria for Verification and 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                      
Page 10 of 16

  Certification of the resulting Emission Reductions, or any changes related to 
  policy/regulations of the Chinese government) occurs which substantially
affects the Project,    the parties to this Agreement shall enter into
negotiations with a view to adapt the Project and    its implementation or any
relevant provision of this Agreement, as may be necessary or    useful. A change
in circumstances shall in no event be considered substantially affecting the   
Project if at least 50% of the Anticipated Emission Reductions can be
generated.  [Chinese translation]     The parties to this Agreement shall
cooperate and make their best efforts to enable the    continuation of the
Project in accordance with the new circumstances and to achieve the   
generation and transfer of the Anticipated Emission Reductions.  [Chinese
translation]     If any of the documents related to the Project and submitted at
any time during the term of    this Agreement fails to be approved by such
authority whose approval is required under the    Kyoto Rules or otherwise
appears to be non-compliant with any relevant standards or    conditions of the
Kyoto Rules, Project Proponent and Purchaser shall discuss whether or not    the
relevant documents are to be revised and resubmitted.    [Chinese translation] 
  7. Conditions Precedent [Chinese translation]      This Agreement shall enter
into force upon satisfaction of the following conditions precedent:    [Chinese
translation]       Conclusion of a binding agreement with the Host Country.   
[Chinese translation]    8. Miscellaneous [Chinese translation]    8.1.
Assignment and subcontracting [Chinese translation]    Project Proponent shall
not, without the written consent of Purchaser, assign or transfer the   
Agreement or the benefits or obligations thereof or any part thereof to any
other person.    [Chinese translation]      Purchaser may transfer any of its
rights or obligations under the ERPA to any third party    (“assignee”) without
consent of Project Proponent. However, rights and obligations between   
Purchaser and Project Proponent remain the same after the transfer.    [Chinese
translation]    8.2. Confidentiality and Disclosure [Chinese translation]    The
parties shall treat as confidential all information obtained as a result of
entering into or    performing this Agreement which relates to the provisions of
this Agreement, the negotiations    relating to this Agreement and the subject
matter of this Agreement.    [Chinese translation]      No party shall disclose
any such confidential information to any third party, except in those 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power[Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                       
Page 11 of 16

  circumstances where disclosure is required in order to comply with any laws or
regulations,    including without limitations the Kyoto Rules.    [Chinese
translation]    8.3. Notices [Chinese translation]      Any communications to be
made under or in connection with this Agreement shall be made in    writing
(including by facsimile) to the address or facsimile number, from time to time 
  designated by the party to whom the communication is to be made to the other
party for that    purpose. The address and facsimile number so designated are
set out in Annex [] hereto.    [Chinese translation]      Communication will
only be effected, if sent by mail, when delivered to or rejected by the   
recipient, if sent by facsimile, when a transmission report shows that the
facsimile has been    sent.    [Chinese translation]    8.4. Entire Agreement
[Chinese translation]      This Agreement embodies the whole and only agreement
of the parties with respect to the    subject matter hereof, and no prior or
contemporaneous oral or written agreement or    understanding shall be deemed to
constitute a part of this Agreement, unless expressly    referred to herein, or
attached hereto, or specifically incorporated by reference herein. The   
Annexes and schedules to this Agreement constitute integral parts of this
Agreement and shall    therefore be deemed part of this Agreement.    [Chinese
translation]    8.5. Amendments [Chinese translation]      This Agreement may
only be amended with the written consent of the parties hereto.    [Chinese
translation]    8.6. Severability [Chinese translation]      If any part or
provision of the Agreement is or becomes illegal, void or unenforceable in any 
  respect, the remaining parts or provisions shall not be affected or impaired.
Any deficiency in    the Agreement resulting there from shall be amended by way
of interpretation of the    Agreement having due regard to the parties intent. 
  [Chinese translation]    8.7. Governing law [Chinese translation]      This
Agreement shall be governed and construed in accordance with English law
excluding its    rules on conflicts of laws.    [Chinese translation] 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                         
Page 12 of 16

8.8. Jurisdiction [Chinese translation]      Any dispute, claim or controversy
arising out of or relating to this agreement will be settled    by arbitration
at Hong Kong International Arbitration Center (“HKIAC”) in Hong Kong under   
the UNCITRAL Arbitration Rules. The number of arbitrators will be three and the
arbitrators    will be appointed in accordance with the UNCITRAL Rules and the
HKIAC Procedures for    the Administration of international Arbitration (the
“HKIAC Procedures”).The arbitration    proceeding will be administered by HKIAC
in accordance with the HKIAC Procedures. The    legal place of the arbitration
will be Hong Kong and the language to be used in the arbitral    proceedings
will be English. All arbitration costs (including legal costs) will be borne by
the    unsuccessful party unless otherwise determined by the arbitration
tribunal.    [Chinese translation]    8.9. Counterparts [Chinese translation]   
  This Agreement shall be executed in four counterparts with two copies for
Project Proponent    and two for Purchaser. If there are any discrepancies
between the English and the Chinese    version, the English version will
prevail.    [Chinese translation] 


ANNEX I HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power
[Chinese translation]

ANNEX II Schedule for Project implementation
[Chinese translation]

Annex III Work flow of CDM Activity
[Chinese translation]

Annex [ ] Address designated
[Chinese translation]

HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                   
Page 13 of 16

PARTIES TO THE AGREEMENT [Chinese translation]

WHEREOF the parties have agreed to the terms and conditions of this agreement as
outlined
above, this 23th day of July, 2008, in the presence of: [Chinese translation]:

 

Purchaser: [Chinese translation]:      ECOLOCAP SOLUTIONS (CANADA) INC   
(ECOLOCAP)            DR. TRI VU TRUONG    President-CEO: Dr. Tri Vu Truong     
Project Proponent: [Chinese translation]:      Owner: Hebei Jinlong Cement Group
Co.,    Ltd (“HJLCC”)    [Chinese translation]       SONG, GUOPING    General
Director: Song, Guoping    [Chinese translation]              Witness No 1
[Chinese translation]  Witness No 2
[Chinese translation] 

[Signature illegible] 

 

[Signature illegible] 


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                  
Page 14 of 16

ANNEX I The salient features of HJLCC Project-Using Waste Heat from Cement
Kiln to Generate Powe at Xingtai, Hebei Province, China.
[Chinese translation]

No  Parameters  Units Value 1  [Chinese translation]  m3/h 278000 2  [Chinese
translation]    [Chinese translation] 330-360   [Chinese translation]  t/h 20.9
3  [Chinese translation]  MPa 1.35 4  [Chinese translation]  [Chinese
translation]  2 5  [Chinese translation]    [Chinese translation]  1 6  [Chinese
translation]  kW 4500 7  [Chinese translation]  h/year 7684 8  [Chinese
translation]  106 kwh/year 31.34 9  [Chinese translation]  106 kwh/year 28.83
10  [Chinese translation] 

  ton Standard
Coal/year

10552 11  [Chinese translation]  ton/year 27646.24 12  [Chinese translation] 
month 12 13  [Chinese translation]  103 RMB  30381.3 14  [Chinese translation] 
103 RMB 10761.6
19619.7 15  [Chinese translation]  103 RMB /year 14056.1 16  [Chinese
translation]  103 RMB /year 1540 17  [Chinese translation]    7.94% 18  [Chinese
translation]  year 10.84 19  [Chinese translation]  year 10


ANNEX II Schedule for Project implementation

HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                                 
Page 15 of 16

Annex III      Work flow of CDM Activity
[Chinese translation]

[exhbit1015x15x1.jpg]


HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------

Emission Reduction Purchase
Agreement                                                                                
Page 16 of 16

Annex [ ] Address designated
[Chinese translation]

Purchaser: [Chinese translation]

ECOLOCAP SOLUTIONS (CANADA) INC (ECOLOCAP)

740 St Maurice suite 102
Montreal, Qc H3C1L5
Canada
Tel: 5148763907
Fax: 5148764080
Email: trivutruong2004@yahoo.ca



Project Proponent: [Chinese translation]:

Hebei Jinlong Cement Group Co., Ltd (“HJLCC”)
[Chinese translation]

Address: Shankou Town, Longyao County, Xingtai City, Hebei, 055350, P. R. China
[Chinese translation]
Telephone: 0319-6761188
Fax :
Email: jljt16888@126.com

HJLCC Project-Using Waste Heat from Cement Kiln to Generate Power [Chinese
translation]

--------------------------------------------------------------------------------